DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For instance, the specification of present Invention discloses first and second substrates separated from each other in vertical direction; the specification also discloses that ends of first and second substrates are separated in vertical direction (e.g. see Fig.4). As such, it is unclear to the examiner if in the claimed limitation of “a difference between a distance between the first substrate and the second substrate at one end of the first substrate along a second direction and a distance between the first substrate and the second substrate at another end of the first substrate opposite to the one end along the second direction is less than or equal to 20 µm” of claim 3 the “second direction” is different than the “first direction” of claim 1. For the following rejections it is best understood by examiner that, in conformity of the disclosure of present Invention, the second direction is same as the first direction which is the vertical direction.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 6, 8-12, 14-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kadoguchi (US 2020/0227380 A1).
With respect to claim 1, Kadoguchi discloses, in Figs.1-6 and 7A-7E, 8A-8C, 9A-9B and 10, a power module, comprising: a first substrate (24) and a second substrate (22) separated by a predetermined distance in a first direction/(vertical direction); a power element (12) and a spacer (20) disposed between the first substrate (24) and the second substrate (22) (see Par.[0040]-[0041] wherein upper and lower frames 24, 22, spacer 20 and semiconductor element 12 are disclosed); and a first bonding layer (28) formed between the power element (12) and the spacer (20), a second bonding layer (32) formed between the power element (12) and the first substrate (24), and a third bonding layer (30) formed between the spacer (20) and the second substrate (22), wherein at least one of the first, second, and third bonding layers (28, 32, 30) includes a plurality of anti-tilting members (40, 44, 46, 50), wherein each of the plurality of anti-tilting members (40, 44, 46, 50) has a predetermined height in the first direction, and wherein a melting temperature of the plurality of anti-tilting members (40, 44, 46, 50) is higher than a melting temperature of the first, second, and third bonding layers (32, 28) (Likewise to the present invention in Par.[0169]-[0170] wherein anti-tilting member 100 may be made of a nickel (Ni) material and bonding layers 50, 60, and 70 may be made of a tin-copper alloy (Sn—Cu); see Par.[0046] wherein solder layers 28, 30, 32 are constituted of an Sn-Cu-based metal are disclosed; see Par.[0047]-[0048] wherein compound layers 40, 46 is provided on the Ni-based metal; see Figs.7A-7E, Par.[0061]-[0065] wherein bonding of a Ni film 70 and the Sn-Cu solder 72).
With respect to claim 3, Kadoguchi discloses, in Figs.1-6 and 7A-7E, 8A-8C, 9A-9B and 10, the power module, wherein a difference between a distance between the first substrate (24) and the second substrate (22) at one end of the first substrate (24) along a second direction/(vertical direction) and a distance between the first substrate (24) and the second substrate (22) at another end of the first substrate (24) opposite to the one end along the second direction/(vertical direction) is less than or equal to 20 µm (see Fig.1, wherein the substrates of package are not tilted; as such the distances difference between the ends of substrates in vertical direction is substantially zero (i.e. < 20µm)).
With respect to claim 4, Kadoguchi discloses, in Figs.1-6 and 7A-7E, 8A-8C, 9A-9B and 10, the power module, wherein each of the plurality of anti-tilting members (40, 44, 46, 50) has a spherical shape (see Figs.2, 6 and 10, wherein the members (40, 44, 46, 50) are at least partially spherical).
With respect to claim 6, Kadoguchi discloses, in Figs.1-6 and 7A-7E, 8A-8C, 9A-9B and 10, the power module, wherein each of the plurality of anti- tilting members is made of nickel (Ni) (see Par.[0047]-[0048] wherein compound layers 40, 46 is provided on the Ni-based metal).
With respect to claim 8, Kadoguchi discloses, in Figs.1-6 and 7A-7E, 8A-8C, 9A-9B and 10, the power module, wherein each of the first, second, and third bonding layers has a polygonal/(plurality of angles) cross section.
With respect to claim 9, Kadoguchi discloses, in Figs.1-6 and 7A-7E, 8A-8C, 9A-9B and 10, the power module, wherein some of the plurality of anti- tilting members are disposed at vertexes of the bonding layer including the plurality of anti-tilting members.
With respect to claim 10, Kadoguchi discloses, in Figs.1-6 and 7A-7E, 8A-8C, 9A-9B and 10, the power module, wherein some of the plurality of anti- tilting members are disposed on a periphery of the bonding layer including the plurality of anti-tilting members.
With respect to claim 11, Kadoguchi discloses, in Figs.1-6 and 7A-7E, 8A-8C, 9A-9B and 10, a power module, comprising: a first substrate (24) and a second substrate (22) separated by a predetermined distance in a first direction/(vertical direction); a power element (12) disposed at one surface of the first substrate (24) that faces the second substrate (22); a spacer (20) disposed between one surface of the second substrate (22) that faces the first substrate (24) and the power element (12) (see Par.[0040]-[0041] wherein upper and lower frames 24, 22, spacer 20 and semiconductor element 12 are disclosed); and a first bonding layer (28) formed between the power element (12) and the spacer (20), a second bonding layer (32) formed between the power element (12) and the first substrate (24), and a third bonding layer (30) formed between the spacer (20) and the second substrate (22), wherein at least one of the first, second, and third bonding layers (28, 32, 30) includes a plurality of anti-tilting members (40, 44, 46, 50), wherein each of the plurality of anti-tilting members (40, 44, 46, 50) has a predetermined height in the first direction, and wherein each of the first, second, and third bonding layers (28, 32, 30) is made of a material including copper (Cu) (Likewise to the present invention in Par.[0169]-[0170] wherein anti-tilting member 100 may be made of a nickel (Ni) material and bonding layers 50, 60, and 70 may be made of a tin-copper alloy (Sn—Cu); see Par.[0046] wherein solder layers 28, 30, 32 are constituted of an Sn-Cu-based metal are disclosed; see Par.[0047]-[0048] wherein compound layers 40, 46 is provided on the Ni-based metal; see Figs.7A-7E, Par.[0061]-[0065] wherein bonding of a Ni film 70 and the Sn-Cu solder 72).
With respect to claim 12, Kadoguchi discloses, in Figs.1-6 and 7A-7E, 8A-8C, 9A-9B and 10, the power module, wherein each of the plurality of anti-tilting members (40, 44, 46, 50) has a spherical shape (see Figs.2, 6 and 10, wherein the members (40, 44, 46, 50) are at least partially spherical).
With respect to claim 14, Kadoguchi discloses, in Figs.1-6 and 7A-7E, 8A-8C, 9A-9B and 10, the power module, wherein each of the first, second, and third bonding layers has a polygonal/(plurality of angles) cross section.
With respect to claim 15, Kadoguchi discloses, in Figs.1-6 and 7A-7E, 8A-8C, 9A-9B and 10, the power module, wherein some of the plurality of anti-tilting members are disposed at vertexes of the bonding layer including the plurality of anti-tilting members.
With respect to claim 16, Kadoguchi discloses, in Figs.1-6 and 7A-7E, 8A-8C, 9A-9B and 10, the power module, wherein some of the plurality of anti- tilting members are disposed on a periphery of the bonding layer including the plurality of anti-tilting members.
With respect to claim 20, Kadoguchi discloses, in Figs.1-6 and 7A-7E, 8A-8C, 9A-9B and 10, the power module, wherein each of the plurality of anti- tilting members is made of nickel (Ni) (see Par.[0047]-[0048] wherein compound layers 40, 46 is provided on the Ni-based metal).
Claims 11, 13-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2016/0113107 A1 hereinafter referred to as “Wang”).
With respect to claim 11, Wang discloses, in Fig.12, a power module, comprising: a first substrate (8a) and a second substrate (8b) separated by a predetermined distance in a first direction/(vertical direction); a power element (82) disposed at one surface of the first substrate (8a) that faces the second substrate (8b); a spacer (87) disposed between one surface of the second substrate (8b) that faces the first substrate (8a) and the power element (82) (see Par.[0050] wherein first substrate 8a and second substrate 8b and power chip 82, shim 87 therebetween are disclosed); and a first bonding layer (83c) formed between the power element (82) and the spacer (87), a second bonding layer (83a) formed between the power element (82) and the first substrate (8a), and a third bonding layer (83b) formed between the spacer (87) and the second substrate (8b), wherein at least one of the first, second, and third bonding layers (83a-c) includes a plurality of anti-tilting members (84a-d), wherein each of the plurality of anti-tilting members (84a-d) has a predetermined height in the first direction, and wherein each of the first, second, and third bonding layers (83a-c) is made of a material including copper (Cu) (see Par.[0050]-[0052] wherein bonding material 83a-c including members 84a-d with specific heights are disclosed; see Par.[0057] wherein the bonding materials 83a-c in the embodiments can be not only solder but also low-temperature sintering materials (e.g., materials such as silver or copper paste that can be sintered to achieve the bonding between a power chip and a substrate at low temperatures), conductive silver paste, and etc.).
With respect to claim 13, Wang discloses, in Fig.12, the power module, wherein each of the plurality of anti-tilting members (84a-d) has a column shape.
With respect to claim 14, Wang discloses, in Fig.12, the power module, wherein each of the first, second, and third bonding layers has a polygonal/(plurality of angles) cross section.
With respect to claim 15, Wang discloses, in Fig.12, the power module, wherein some of the plurality of anti- tilting members are disposed at vertexes of the bonding layer including the plurality of anti-tilting members.
With respect to claim 16, Wang discloses, in Fig.12, the power module, wherein some of the plurality of anti- tilting members are disposed on a periphery of the bonding layer including the plurality of anti-tilting members.
With respect to claim 19, Wang discloses, in Fig.12, the power module, wherein each bonding layer has a predetermined thickness in the first direction, and wherein the predetermined height of each of the anti-tilting members and the predetermined thickness of each of the bonding layers are equal.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang.
With respect to claim 17, Wang discloses, in Fig.12, the power module, wherein a sum of cross-sectional areas of the plurality of anti-tilting members, taken on a cross section passing through centers of the plurality of anti-tilting members, is less than 100% of a cross-sectional area of the bonding layer taken on the same cross section including the plurality of anti-tilting members.
Even though Wang does not explicitly disclose specific range of a sum of cross-sectional areas of the plurality of anti-tilting members, taken on a cross section passing through centers of the plurality of anti-tilting members, is 20% to 25% of a cross- sectional area of the bonding layer taken on the same cross section including the plurality of anti-tilting members, the said range is predictable by simple engineering optimization motivated by a design choice such as overall bonding strength optimization. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553,555,188 USPQ 7, 9 (CCPA 1975).
With respect to claim 18, Wang discloses, in Fig.12, the power module, wherein a difference between a distance between the first substrate (8a) and the second substrate (8b) at one end of the first substrate (8a) along a second direction and a distance between the first substrate (8a) and the second substrate (8b) at another end of the first substrate (8a) opposite to the one end along the second direction is less than or equal to 20 µm (see Fig.12, wherein the substrates of package are not tilted; as such the distances difference between the ends of substrates in vertical direction is substantially zero (i.e. < 20µm)).
9.	Claims 1-3, 5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kadoguchi.
With respect to claim 1, Wang discloses, in Fig.12, a power module, comprising: a first substrate (8a) and a second substrate (8b) separated by a predetermined distance in a first direction/(vertical direction); a power element (82) and a spacer (87) disposed between the first substrate (8a) and the second substrate (8b) (see Par.[0050] wherein first substrate 8a and second substrate 8b and power chip 82, shim 87 therebetween are disclosed); and a first bonding layer (83c) formed between the power element (82) and the spacer (87), a second bonding layer (83a) formed between the power element (82) and the first substrate (8a), and a third bonding layer (83b) formed between the spacer (87) and the second substrate (8b), wherein at least one of the first, second, and third bonding layers (83a-c) includes a plurality of anti-tilting members (84a-d), wherein each of the plurality of anti-tilting members (84a-d) has a predetermined height in the first direction (see Par.[0050]-[0052] wherein bonding material 83a-c including members 84a-d with specific heights are disclosed). However, Wang does not explicitly disclose that a melting temperature of the plurality of anti-tilting members is higher than a melting temperature of the first, second, and third bonding layers.
Kadoguchi discloses, in Figs.1-6 and 7A-7E, 8A-8C, 9A-9B and 10, a power module, comprising: a first substrate (24) and a second substrate (22) separated by a predetermined distance in a first direction/(vertical direction); a power element (12) and a spacer (20) disposed between the first substrate (24) and the second substrate (22) (see Par.[0040]-[0041] wherein upper and lower frames 24, 22, spacer 20 and semiconductor element 12 are disclosed); and a first bonding layer (28) formed between the power element (12) and the spacer (20), a second bonding layer (32) formed between the power element (12) and the first substrate (24), and a third bonding layer (30) formed between the spacer (20) and the second substrate (22), wherein at least one of the first, second, and third bonding layers (28, 32, 30) includes a plurality of anti-tilting members (40, 44, 46, 50), wherein each of the plurality of anti-tilting members (40, 44, 46, 50)  has a predetermined height in the first direction, and wherein a melting temperature of the plurality of anti-tilting members (40, 44, 46, 50) is higher than a melting temperature of the first, second, and third bonding layers (32, 28) (Likewise to the present invention in Par.[0169]-[0170] wherein anti-tilting member 100 may be made of a nickel (Ni) material and bonding layers 50, 60, and 70 may be made of a tin-copper alloy (Sn—Cu); see Par.[0046] wherein solder layers 28, 30, 32 are constituted of an Sn-Cu-based metal are disclosed; see Par.[0047]-[0048] wherein compound layers 40, 46 is provided on the Ni-based metal; see Figs.7A-7E, Par.[0061]-[0065] wherein bonding of a Ni film 70 and the Sn-Cu solder 72).
Wang and Kadoguchi are analogous art because they are all directed to a bonding structure of semiconductor device package, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Wang to include Kadoguchi because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify bonding material in Wang by including Ni-based members within Sn-Cu material as taught by Kadoguchi in order to utilize Ni-based properties to improve solderability of bonding without exposing Ni-based members to the adverse effect of temperature by utilizing the generation of Cu.sub.6Sn.sub.5 on the surface of the Ni film to suppress interdiffusion of Ni atoms in the Ni film and Sn atoms in the solder material thereby improving bonding strength and quality.
With respect to claim 2, Wang discloses, in Fig.12, the power module, wherein each bonding layer (83a-c) has a predetermined thickness in the first direction, and wherein the predetermined height of each of the anti-tilting members (84a-d) and the predetermined thickness of each of the bonding layers (83a-c) are equal.
With respect to claim 3, Wang discloses, in Fig.12, the power module, wherein a difference between a distance between the first substrate (8a) and the second substrate (8b) at one end of the first substrate (8a) along a second direction and a distance between the first substrate (8a) and the second substrate (8b) at another end of the first substrate (8a) opposite to the one end along the second direction is less than or equal to 20 µm (see Fig.12, wherein the substrates of package are not tilted; as such the distances difference between the ends of substrates in vertical direction is substantially zero (i.e. < 20µm)).
With respect to claim 5, Wang discloses, in Fig.12, the power module, wherein each of the plurality of anti-tilting members (84a-d) has a column shape.
With respect to claim 7, Wang discloses, in Fig.12, the power module, wherein a sum of cross-sectional areas of the plurality of anti-tilting members, taken on a cross section passing through centers of the plurality of anti-tilting members, is less than 100% of a cross-sectional area of the bonding layer taken on the same cross section including the plurality of anti-tilting members.
Even though Wang does not explicitly disclose specific range of a sum of cross-sectional areas of the plurality of anti-tilting members, taken on a cross section passing through centers of the plurality of anti-tilting members, is 20% to 25% of a cross- sectional area of the bonding layer taken on the same cross section including the plurality of anti-tilting members, the said range is predictable by simple engineering optimization motivated by a design choice such as overall bonding strength optimization. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553,555,188 USPQ 7, 9 (CCPA 1975).
With respect to claim 8, Wang discloses, in Fig.12, the power module, wherein each of the first, second, and third bonding layers (83a-c) has a polygonal/(poly-angle) cross section.
With respect to claim 9, Wang discloses, in Fig.12, the power module, wherein some of the plurality of anti- tilting members are disposed at vertexes of the bonding layer including the plurality of anti-tilting members.
With respect to claim 10, Wang discloses, in Fig.12, the power module, wherein some of the plurality of anti- tilting members are disposed on a periphery of the bonding layer including the plurality of anti-tilting members.
Citation of Pertinent Prior Art
10.	The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Examiner’s Telephone/Fax Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818